[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
By way of a third revised complaint, plaintiff alleges that the defendants breached their contract with the plaintiff by giving faulty legal representation. The defendants have moved for summary judgment claiming that suit was not instituted during the three-year tort statute of limitations. General Statutes §52-577. Plaintiff has objected to the motion for summary judgment, claiming that this is a suit on a contract and that the six-year statute applies. General Statutes § 52-576. While this appears to be a legal malpractice case sounding in tort, Connecticut has recognized legal malpractice actions based upon a breach of contract theory. Mac's Car City, Inc. v. DeNigris,18 Conn. App. 525, 529-530 (1989); Stowe v. Smith, 184 Conn. 194,198-199; Robbins v. McGuinness, 178 Conn. 258, 261-62. The plaintiff's complaint states a claim in contract.
The Motion for Summary Judgment is denied.
Allen, State Trial Referee CT Page 6173